Judgment, Supreme Court, New York County (Joan Sudolnik, J.), rendered February 14, 2001, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
Defendant’s argument that the evidence was legally insufficient because it was based upon inadequately corroborated accomplice testimony is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the corroboration requirement (CPL 60.22) was fully satisfied by the testimony of the victim’s sister who placed the victim with defendant at the time of the murder and by a statement provided by defendant in which he admitted knowing of the plan to kill the victim and being at the scene when the crime was committed (see People v Breland, 83 NY2d 286, 292-294 [1994]).
Defendant’s remaining contentions are likewise unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur— Andrias, J.P., Ellerin, Williams, Lerner and Gonzalez, JJ.